oO ON DO OH FP W NY =

NO RO PR PO PN PN PNP PNM NO | | = = oa ee Se es eS Se
oN OD oO FP WO NY | FO O WBN DO OT FBP WO NY | OC

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ASHLEY CRAIG BARNER, NO. CV 18-8920-MCS (AGR)

Petitioner,
JUDGMENT
V.
W L Montgomery, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed with prejudice.

DATED: May 24, 2021 Mk L Sears:

ae a SCARS!
aes” src uge

 

 
